EXECUTION COPY COLLATERAL AGREEMENT dated as of June 9, among PLY GEM INDUSTRIES, INC., PLY GEM HOLDINGS, INC., the GUARANTORS named herein and U.S. BANK NATIONAL ASSOCIATION, as Noteholder Collateral Agent Reference is made to the Lien Subordination and Intercreditor Agreement dated as of June 9, 2008, among General Electric Capital Corporation, as Collateral Agent for the Revolving Facility Secured Parties referred to therein; U.S. Bank National Association, as Trustee and as Noteholder Collateral Agent; Ply Gem Industries, Inc.; Ply Gem Holdings, Inc.; and the other subsidiaries of Ply Gem Industries, Inc. named therein (the “Intercreditor Agreement”).Notwithstanding any other provision contained herein, this Agreement, the Liens created hereby and the rights, remedies, duties and obligations provided for herein are subject in all respects to the provisions of the Intercreditor Agreement and, to the extent provided therein, the applicable Senior Secured Obligations Security Documents (as defined in the Intercreditor Agreement).In the event of any conflict or inconsistency between the provisions of this Agreement and the Intercreditor Agreement, the provisions of the Intercreditor Agreement shall control. TABLE OF CONTENTS Page Section 1 Grant of Security 4 Section 2 Security for Obligations 8 Section 3 Grantors Remain Liable 8 Section 4 Delivery and Control of Security Collateral 8 Section 5 Maintaining Electronic Chattel Paper, Transferable Records and Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims 9 Section 6 Representations and Warranties 11 Section 7 Further Assurances 13 Section 8 As to Equipment and Inventory and Insurance 15 Section 9 Post-Closing Changes; Bailees; Collections on Assigned Agreements and Accounts; Assigned Agreements 16 Section 10 As to Intellectual Property Collateral 18 Section 11 Voting Rights; Dividends; Etc 20 Section 12 Transfers and Other Liens; Additional Shares 21 Section 13 Noteholder Collateral Agent Appointed Attorney-in-Fact 21 Section 14 Noteholder Collateral Agent May Perform 22 Section 15 The Noteholder Collateral Agent’s Duties 22 Section 16 Remedies 24 Section 17 Indemnity and Expenses 27 Section 18 Amendments; Waivers; Additional Grantors; Etc 27 Section 19 Notices, Etc 28 Section 20 Continuing Security Interest; Assignments and Transfers under the Indenture 28 Section 21 Release; Termination 28 Section 22 Execution in Counterparts 29 Section 23 The Mortgages 29 Section 24 Governing Law 29 Section 25 Intercreditor Agreement 29 COLLATERAL AGREEMENT COLLATERAL AGREEMENT, dated as of June 9, 2008, among PLY GEM INDUSTRIES, INC., a Delaware corporation (the “Issuer”),
